


CONSULTING AGREEMENT
This Consulting Agreement (the “Agreement”), entered into as of December 1, 2012
(the “Effective Date”), is entered into by and between Syniverse Technologies,
LLC, a Delaware limited liability company (together with any successor(s)
thereto, the “Company”) and Tony G. Holcombe (the “Consultant”).
RECITALS
The Company desires to engage the Consultant to provide services to the Company
pursuant to this Agreement for a certain period on and after the Effective Date,
and the Consultant desires to provide such services to the Company; and
The Company and the Consultant deem it to be in their respective best interests
to enter into this Agreement.
AGREEMENT
In consideration of the premises and mutual covenants contained herein, the
Company and the Consultant agree as follows:
1.Services. The Company agrees to engage the Consultant, and the Consultant
agrees to provide services to the Company, under the terms and conditions herein
provided. During the Consulting Term (as defined below), the Consultant agrees
to use his best efforts to advance the interests of the Company and its
affiliates.
2.    Term. This Agreement shall be effective as of the Effective Date and shall
terminate as described in accordance with Section 7 hereof. The Consultant’s
period of services under this Agreement is hereinafter referred to as the
“Consulting Term.”

1

--------------------------------------------------------------------------------



3.    Duties. During the Consulting Term, the Consultant agrees to serve the
Company in such capacity or capacities (and to perform such duties) as may be
specified from time to time by the Company’s Chief Executive Officer or Board of
Directors. In particular, the Consultant agrees that, to the extent reasonably
requested by the Company’s Chief Executive Officer or Board of Directors, he
shall work with the Company to determine strategic trends in roaming and data
clearance. In connection therewith, the Consultant shall make himself reasonably
available (by telephone or otherwise) to consult with the Company’s Chief
Executive Officer and Board of Directors. In addition, the Consultant shall make
himself available to travel in connection with his services hereunder if
reasonably requested by the Company’s Chief Executive Officer or Board of
Directors and any travel expenses associated therewith shall be reimbursed to
the extent provided by Section 4(b). The Consultant shall report to the
Company’s Chief Executive Officer and Board of Directors. In furtherance of the
duties outlined herein, the Company shall, during the Consulting Term, provide
the Consultant with office space and administrative support services at the
Company headquarters in Tampa, Florida. The parties hereto acknowledge and agree
that the Company intends to require the Consultant to, and the Consultant
intends to, perform services during the Consulting Term at a level equal to or
greater than one day per week.
4.    Compensation/Expenses. During the Consulting Term:
(a)    The Company shall pay to the Consultant a consulting fee of $12,500 per
month, payable at such times and in accordance with such policies and procedures
as shall be established by the Company from time to time, less any applicable
deductions and withholding. In the event the Company and the Consultant
terminate this Agreement in the middle of a month, the monthly consulting fee
shall be pro rated based on the number of days this Agreement was in effect
during the month.
(b)    The Consultant shall be entitled to prompt reimbursement by the Company
for all of his reasonable ordinary and necessary travel and other expenses
incurred by him during the Consulting Term (in accordance with the policies and
procedures established by the Company for its consultants) in the performance of
his duties hereunder; provided that the Consultant shall properly account for
such expenses in accordance with the Company’s applicable policies and
procedures.
5.    Independent Contractor. It is hereby understood and agreed by the Company
and the Consultant that the Consultant’s rendering of the consulting services
pursuant to this Agreement is as an independent contractor and not as an officer
or employee of the Company or any of its affiliates, and that the Consultant’s
retention as a consultant pursuant to this Agreement shall not entitle him to
any benefits as an employee of the Company or any of its affiliates under any
benefit plan maintained by the Company or any of its affiliates for its or their
respective employees. It is further hereby understood and agreed by the Company
and the Consultant that, as an independent contractor, the Consultant shall be
responsible for complying with all applicable laws, rules and regulations
concerning taxes, social security contributions, pension fund contributions,
unemployment contributions and similar matters.

2

--------------------------------------------------------------------------------



6.    Authority. The Consultant hereby acknowledges and agrees that he shall
have no right or authority to enter into any agreements or other arrangements in
the name or on behalf of the Company, or to assume or create any obligation or
liability of any kind whatsoever, express or implied, in the name or on behalf
of the Company.
7.    Amendments/Termination. Either party may terminate this Agreement upon 30
days written notice to the other party. Otherwise, this Agreement may not be
amended or changed except by the written agreement of the Company and the
Consultant. Notwithstanding anything to the contrary herein, upon the
Consultant’s death or the Consultant’s disability, as determined by the Company
in its good faith discretion, this Agreement shall terminate immediately and
shall be of no further force or effect.
8.    Not an Employment Contract. This Agreement is not a contract of employment
between the Consultant and the Company, and the Consultant and the Company
hereby agree and acknowledge that this Agreement does not impose any obligation
on the Company to offer employment to the Consultant at any time.
9.    Governing Law; Counterparts. All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by, and construed in accordance with, the laws of the State of
Delaware, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Florida or any other jurisdiction). This
Agreement may be executed in several counterparts, each of which shall be deemed
to be an original and, all of which taken together constitute one and the same
agreement.
10.    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision, but this Agreement shall be reformed, construed and
enforced as if such invalid, illegal or unenforceable provision had never been
contained herein.
11.    Successors and Assigns of the Company. This Agreement shall be binding
upon and inure to the benefit of the Company and its successors and assigns. The
Consultant hereby acknowledges and agrees that the consulting services to be
performed by him pursuant to this Agreement are personal in nature and that he
shall not assign any of his rights or delegate any of his duties or obligations
under this Agreement to any other person or entity.
12.    Prior Agreements. This Agreement constitutes the entire agreement of the
parties with respect to the consulting services which are the subject matter
hereof and replaces all provisions verbal and written agreements that the
parties may have had relating to the such services.


[signature page follows]

3

--------------------------------------------------------------------------------




The parties hereto have executed this Agreement, and this Agreement shall become
effective, as of the dates and year first above written.
COMPANY
Syniverse Technologies, LLC
        
By:    Jeffrey Gordon    
Its:    President & CEO    
CONSULTANT
    
Tony G. Holcombe


December 1, 2012                
Date:

Signature Page for Consulting Agreement with Tony G. Holcombe